Breese, J. This court has already passed upon the validity of the ordinance of the town of Jacksonville, declaring groceries for the sale of intoxicating drinks nuisances. The fact that the liquor, in this case, was jointly owned by three persons, only two of whom are sued, was considered by the Circuit Court a fatal objection to a recovery, and the court gave instructions to that effect to the jury. Assimilating it to a case of contract where all the parties in interest must sue and be sued, is the reason, doubtless, why such instructions were given. We think it is wholly immaterial who owned the liquor or the grocery. It is sufficient to charge the guilty actors in a forbidden transaction — made a misdemeanor by law. It is in the nature of a tort, in which one or more of the offending parties may be sued, for torts are joint and several. Those who are active in maintaining the nuisance, one or more, are liable to the penalty. On the other point, no objection was made on the trial to the sufficiency of the proof of the publication of the ordinance; it passes without objection. It is now too late to make it. The judgment is reversed, and cause remanded. Judgment reversed.